NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0596n.06
                             Filed: October 2, 2008

                                             No. 07-6429

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


PADUCAH & LOUISVILLE RAILWAY, INC.,                         )
                                                            )
        Plaintiff-Appellant,                                )        ON APPEAL FROM THE
                                                            )        UNITED STATES DISTRICT
                v.                                          )        COURT FOR THE WESTERN
                                                            )        DISTRICT OF KENTUCKY
QUIXX CORPORATION, UTILITY ENGINEERING                      )
CORPORATION, and XCEL ENERGY, INC.,                         )
                                                            )
      Defendants-Appellees.                                 )
_________________________________________



BEFORE: BOGGS, Chief Judge, GIBBONS, and GRIFFIN, Circuit Judges.

        PER CURIAM.

        Following an eleven-car derailment, plaintiff railway sued the repair facility that serviced its

railcar seven years prior to the accident. The district court granted summary judgment in favor of

defendants because it concluded, inter alia, that plaintiffs could not establish that defendants’ alleged

negligence proximately caused the derailment.

        After reviewing the record, the parties’ briefs, and the applicable law, we conclude that

issuance of a panel opinion would not serve any jurisprudential purpose. Thus, we affirm the district

court’s well-reasoned decision for the reasons stated in that court’s summary judgment opinion and

order of September 18, 2007, and its opinion and order of October 29, 2007, denying plaintiff’s

motion for reconsideration.
No. 07-6429
Paducah & Louisville Ry., Inc. V. Quixx Corp.


       AFFIRMED.




                                                -2-